      Case 4:20-cv-00305-DPM Document 19 Filed 08/16/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

LISA RENAE ROGERS                                            PLAINTIFF

v.                      No. 4:20-cv-305-DPM

DOLLAR GENERAL CORPORATION
dfb/a Dollar General - Judsonia;
RFEC IV INVESTMENTS, LLC
dfb/a Dollar General - Judsonia;
and JOHN DOES 1-10                                      DEFENDANTS

                             JUDGMENT
     Rogers' s complaint is dismissed with prejudice.




                                 D .P. Marshall Jr.
                                 United States District Judge
